                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                   :   Case No. 3:18-mj-745
                                             :
        Plaintiff,                           :   Magistrate Judge Sharon L. Ovington
                                             :
 vs.                                         :
 MORRIS DINGMAN,                             :
                                             :
        Defendant.                           :
                                             :


                     REMOVAL AND COMMITMENT ORDER


       This case came to be heard pursuant to Fed. R. Crim. P. 5(c)(3). Defendant herein

was arrested in this District on a warrant issued upon a Supervised Release Violation

Petition in the United States District Court, Northern District of New York, in Case No.

1:10-cr-00042-GLS. Defendant appeared in open Court on November 14, 2018, and after

being advised of his rights, waived his right to an identity hearing and preliminary

hearing, and reserved his right to hold a preliminary hearing in the charging district.

Defendant requested to return to New York as soon as possible.

       IT IS ORDERED THAT THE DEFENDANT BE REMOVED TO THE

United States District Court for the Northern District of New York, where the Supervised

Release Violation Petition is pending against him, for any other proceedings, as ordered

by that court.
       TO THE UNITED STATES MARSHAL:

       You are hereby commanded to take custody of the above-named Defendant and to

transport that Defendant with a copy of this commitment forthwith to the district of

offense as specified above and there deliver the Defendant to the Unites States Marshal

for that District or to some other officer authorized to receive the Defendant, all

proceedings required by Fed. R. Crim. P. 5 having been completed.

December 4, 2018                                  s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                              2
